Citation Nr: 1520453	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-33 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to March 2011 and higher than 30 percent thereafter for cervical degenerative disc disease status post laminectomy and fusion.

2.  Entitlement to an initial rating higher than 30 percent for bilateral plantar fasciitis and hallux valgus with right foot pes planus.

3.  Entitlement to an initial rating higher than 10 percent prior to October 2009 and higher than 20 percent starting from February 2010 for lumbosacral spine degenerative disc disease with herniated nucleus pulposus, including whether the Veteran is entitled to a separate rating for lumbar radiculopathy.

4.  Entitlement to an initial rating higher than 10 percent for tinnitus.

5.  Entitlement to an initial rating higher than 10 percent for right knee arthrosis of the medial and lateral joint compartments, medial meniscus tear and osteoarthritis.

6.  Entitlement to an initial compensable rating for headaches.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to October 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran has alleged that his disabilities prevent him from working in anything other than a sheltered work environment.  Accordingly, a request for a TDIU rating has been added to the issues for consideration.

The issue of entitlement to an increased rating for PTSD has been raised by the March 2015 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to higher initial ratings for his cervical spine, bilateral feet, lumbar spine, lumbar radiculopathy, and right knee disabilities, for service connection for hearing loss and TDIU are REMANDED to the AOJ for additional development.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine degenerative disc disease with herniated nucleus pulposus causes moderate lumbar radiculopathy.

2.  The Veteran's tinnitus does not present an exceptional or unusual disability picture that interferes with employment or results in frequent hospitalizations.

3.  The Veteran's headaches manifest as characteristic prostrating attacks occurring frequently, but that do not cause severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent rating for lumbar radiculopathy are met since November 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, 4.124a, Diagnostic Codes (DC) 5243, 8520 (2014).

2.  The criteria for an evaluation in excess of 10 percent for tinnitus are not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.87, 
DC 6260 (2014).

3.  The criteria for an initial 30 percent rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, DC 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran alleges that the VA examinations of his spine are inadequate, and did not fully address functional loss or the applicable rating criteria.  Indeed, the Board is remanding his spinal disabilities for further development and to address the inadequacies of the examinations on record.  However, the Board is also granting a separate rating for sciatic radiculopathy as related to his lumbar spine disability.  The evidence clearly shows entitlement to this separate rating, which is also being remanded to determine whether a higher rating is warranted than the 20 percent assigned by the Board in this decision.  Accordingly, the Board does not find the Veteran prejudiced by its action in granting this separate rating for sciatic radiculopathy, rather than waiting for the updated examination to occur.

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).


Lumbar spine

The Veteran's low back disability is currently service connected, and rated under DC 5243, which pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 (2014).  Diagnostic Code 5243 is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating IVDS based on Incapacitating Episodes (IVDS Formula).  Id.  Neurologic abnormalities associated with the service connected disability are to be rated separately.  Here, the issue of whether he is entitled to a higher rating under DC 5243 is being remanded for further development, however, the Board observes that a separate rating for lumbar radiculopathy is warranted.  The Board has a "well-established" duty to maximize a claimant's benefits, and sees no need for the Veteran to wait for additional development to occur when the evidence clearly sets forth his entitlement.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

The record shows the Veteran was diagnosed with radiating pain due to his lumbar spine in November 2007.  His radiculopathy was noted to be stable in February 2008.  It was found to be moderate to severe in September 2009.  However, his VA examinations in January 2009 and March 2011 did not find any neurologic abnormalities.  Given the balance of positive and negative evidence in this matter, the Board finds that he is entitled to the benefit of the doubt, and assigns a 20 percent rating for moderate incomplete paralysis of the sciatic nerve, starting from November 2007.  38 C.F.R. § 4.124a, DC 8520 (2014).

Tinnitus

The Veteran is also seeking a higher rating for service-connected tinnitus.  Tinnitus is evaluated under the provisions of 38 C.F.R. § 4.87, DC 6260.  Under this DC, a rating of 10 percent is awarded for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  The schedular criteria provide for a 10 percent rating regardless of the subjective severity (noise level) of the tinnitus and regardless of whether the tinnitus is recurrent or constant.  Because the Veteran's tinnitus has already been assigned the maximum schedular rating available under DC 6260 there is no legal basis upon which to award a higher or separate schedular evaluation.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). As such, entitlement to a higher schedular evaluation must be denied.  Id.; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board considered, but does not find warranted, a referral for consideration of whether to assign an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  When making this finding, the symptomatology is first compared with the applicable rating criteria.  If the criteria does not address all symptoms, there must next be determination as to whether the Veteran's disability picture exhibits other related factors, such as "marked interference with employment" or "frequent periods of hospitalization."  38 C.F.R. 3.321(b)(1).  If the rating schedule is inadequate to compensate for all symptoms and there are related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran has appealed the 10 percent rating initially assigned to his tinnitus.  However, the basis of his disagreement is unclear.  It appears that he did not understand that his tinnitus was service-connected, as his May 2009 Notice of Disagreement (NOD) simply states, "how can this not be combat related?"  He has made no other specific allegations regarding his tinnitus in communicating with VA.  During his February 2009 VA examination, he reported difficulty hearing and bothersome tinnitus.  His greatest difficulties were hearing soft-spoken conversation, the radio, and movies.  He reported frequently asking people to repeat themselves, but denied having difficulty hearing when there is background noise.  He did not attribute his difficulties specifically to his hearing loss or his tinnitus.

The Board makes no finding at this point as to whether the schedular criteria for tinnitus under DC 6260 generally do or do not adequately describe the level of impairment of the average person with tinnitus, as required by Thun.  Instead, the Board finds that there are no governing norms supporting an "exceptional or unusual disability picture."  38 C.F.R. § 3.321(b)(1).  Indeed, the evidence does not show any hospitalization or marked interference with employment due to tinnitus.  Similarly, there is no evidence that the symptoms of tinnitus, or any of his other service-connected disabilities, have a combined effect creating an unusual or exceptional disability picture that can only be attributed to the combined effect of multiple conditions.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Accordingly, the Board finds the Veteran's tinnitus does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, the criteria for referral of the Veteran's service-connected tinnitus for extraschedular evaluation are not met and this claim must be denied.

Headaches

The Veteran's headaches are currently rated under 38 C.F.R. § 4.124a, DC 8100, as noncompensable. 

Under this code, a 0 percent rating is warranted for migraines that are less frequent.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

The Board finds that the Veteran's headaches more closely approximate the criteria commensurate with a 30 percent rating, and have for the entire period under appeal.  38 C.F.R. § 4.7.  At the January 2009 VA examination, he complained of frequent headaches (2 to 3 a day) that were accompanied by blurred vision, swelling in the eye area, watery eyes, and fatigue.  At the January 2011 VA examination, his headaches were reduced to only 5 out of 7 days a week, rather than daily, and lasting from 30 minutes to two hours.  He did not complain of accompanying nausea or light sensitivity, but reported some sound sensitivity.  He has reported that his headaches do affect his ability to work, but that he does not leave work due to them.  From this evidence, it is clear that his headaches are very frequent and have impacted his life.

The Board does not find that the next higher rating of 50 percent is warranted, however.  Although his headaches are very frequent, the evidence does not show that his headaches are productive of severe economic inadaptability.  He has stated that his headaches have an impact on his ability to work, but the evidence does not show that his headaches have actually caused him to have difficulty in maintaining his employment or carrying out his duties while at work.

The Board considered, but does not find warranted, a referral for consideration of whether to assign an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  When making this finding, the symptomatology is first compared with the applicable rating criteria.  If the criteria does not address all symptoms, there must next be determination as to whether the Veteran's disability picture exhibits other related factors, such as "marked interference with employment" or "frequent periods of hospitalization."  38 C.F.R. 3.321(b)(1).  If the rating schedule is inadequate to compensate for all symptoms and there are related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Referral for extraschedular consideration is not warranted in this case.  The Veteran's reported symptoms - and more importantly their consequent effect - are contemplated by the schedular rating criteria.  His headache symptoms, comprising of painful, prostrating, and prolonged attacks, are specifically contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8100.  His symptoms of accompanying sensitivity to sound, and watering and swelling in the eye, are not contemplated by the schedule, however, there is no evidence that his headaches or these symptoms have required hospitalization.  In addition, here is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Finally, as above, there are no additional symptoms of service-connected disabilities or a combination of service-connected disabilities that have not been attributed to a specific service-connected disability.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A separate rating for lumbar radiculopathy is granted starting from November 2007.

The claim on entitlement to an initial rating higher than 10 percent for tinnitus is denied.

An initial 30 percent rating for headaches is granted starting from November 2007.





REMAND

The Veteran's hearing acuity was last tested in February 2009.  At that time, his hearing was found to be normal, and the results of testing did not meet the criteria for disability for VA purposes.  However, his voice recognition scores were borderline.  See 38 C.F.R. § 3.385 (2014).  He has alleged an increase in his hearing loss symptoms.  As more than five years have lapsed since his last examination, he should be provided another hearing test.

An updated examination of the cervical and lumbar spines must be conducted.  The Veteran has vertebrae in these portions of his spine that have been surgically fused, and an opinion on how such a surgery affects range of motion should be obtained.  Detailed opinions on functional loss should also be obtained.  In regard to his lumbar spine, the Veteran alleges he has a "permanent forward stoop," that is, that he is unable to straighten his spine.  If this is the case, the VA examinations of record do not clearly show it.  

A complete examination of his feet must also be conducted.  He is service connected for bilateral plantar fasciitis and hallux valgus with right foot pes planus.  Along with these diagnoses, he is diagnosed with left foot pes planus, hammertoes, tailor's bunions, and metatarsalgia.  Opinions on whether these additional diagnoses are related to his service connected disabilities must be obtained.  Further, the evidence shows that he has limited range of motion of the ankle, but it is unclear that this is caused by his service-connected bilateral feet disabilities.  One of his physicians noted the Veteran was dragging his right foot, raising the issue of whether he has actually lost the use of his foot.  On remand, a thorough examination listing all symptoms must be obtained.

Additional development is required regarding his right knee.  Records show that he had either a meniscectomy or arthroscopy in or around 2008 or 2009.  Indeed, he alleged having surgery by a Dr. F. in his July 2009 formal appeal to the Board (VA Form 9).  It does not appear that any effort was made to obtain these records.  On remand, this issue must be developed for a determination on whether he is entitled to a temporary total rating based on convalescence.  Further, an updated examination should be obtained.

Finally, although the most recent evidence shows the Veteran was still employed in 2011, he alleges that this position was "sheltered," in that he was given accommodations.  The evidence also shows he had to apply for disability leave due to his lumbar spine.  He has also alleged, at the March 2011 VA feet examination, that he had to use 200 hours of sick time in the two years preceding March 2011.  As this evidence suggests his disabilities are preventing him from working, a claim for a TDIU should be developed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his disabilities since January 2011, and obtain all records not already associated with the file.

Specifically ask for authorization to obtain records regarding right knee surgery by Dr. F. (noted on his July 2010 VA Form 9).

2.  Ask the Veteran to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).

3.  Schedule the Veteran for an appropriate examination for an opinion on whether he has hearing loss for VA purposes.  A full audiographical examination with word recognition testing shall be conducted.  The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that his hearing loss is related to active duty service.

Please also provide an opinion on the impact of his hearing loss and tinnitus on his ability to work.

4.  Schedule the Veteran for an appropriate examination of the cervical and lumbar spines for an assessment on the current severity of these disabilities.  The examiner is asked to review the claims file prior to the examination.  A complete examination with all appropriate diagnostic tests should be conducted.

Conduct range-of-motion testing with a goniometer and indicate the end point of each range, both actively and passively.  Indicate the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  Therefore, the examiner must consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination during additional testing.  And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors.  

The examiner is also asked to provide comment on how the Veteran's cervical and lumbar fusions impacts his range of motion.  Also, he has alleged a permanent forward stoop in the lumbar spine.  Please provide an opinion as to whether he is able to extend his lumbar spine to 0 degrees.  Please also provide an opinion as to whether his motion is so restricted so as to amount to ankylosis, either favorable or unfavorable.

The examiner is asked to comment on whether the Veteran's intervertebral disc syndrome (IVDS) results in incapacitating episodes (meaning, a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician).  If so, an estimate on the total duration in the past 12 months is requested.   

The examiner is asked to conduct testing for neurological impairment, both as a result of his cervical spine disability and as a result of his lumbar spine disability.

5.  Schedule the Veteran for an examination of the feet, for a report on the current severity of his service-connected disability.  The examiner is asked to review the claims file and to conduct a complete examination, including all diagnostic tests.

The examiner is asked to list all of the Veteran's foot disabilities.  The record shows he is service connected for bilateral plantar fasciitis and hallux valgus with right foot pes planus, but that he is also diagnosed with left foot pes planus, bilateral metatarsalgia, bilateral hammer toes, and bilateral tailors bunions.  The examiner is asked whether these additional diagnoses, as well as any other diagnoses made during the examination are related to service, in that they were diagnosed during service or caused by an incident in service, or were caused or aggravated (that is, caused a permanent increase in severity beyond the natural progress of the disability) by his bilateral plantar fasciitis, bilateral hallux valgus, or right foot pes planus, or any of his other service connected disabilities.  The examiner is also asked to provide an opinion on whether limited motion of the ankle is caused or aggravated by his service-connected disabilities.

The examiner is asked whether the Veteran's bilateral feet have marked pronation, extreme tenderness of plantar surfaces, marked inward displacement and severe spasm of the tendo achilles on manipulation, not improved by orthopedic shoes.

The examiner is asked for an opinion on whether the symptoms of his right foot are so severe so as to amount to the actual loss of use of the foot.

6.  Schedule an updated knee examination.  The examiner is asked to review the claims file and to conduct a complete examination.

In regard to right knee surgery, the examiner is asked to identify the type of surgery he had, and to provide an opinion on the period of time required for convalescence, if applicable.

Conduct range-of-motion testing with a goniometer and indicate the end point of each range, both actively and passively.  Indicate the beginning point at which pain is objectively observed.  The range-of-motion testing must also include repeat testing to determine whether the Veteran has additional functional loss - including additional limitation of motion - after repetition or prolonged use.  Therefore, the examiner must consider whether there is less motion, painful motion, weakened movement, premature/excess fatigability, or incoordination during additional testing.  And, if possible, this additional functional loss should be expressed in terms of the degree of additional range of motion lost due to these factors. 

Comment on whether the Veteran has recurrent subluxation or lateral instability, and if so, is it slight, moderate, or severe?  

Comment on whether the Veteran has episodes of "locking", pain, and effusion into the joints. 

7.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


